UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-18676 COMMERCIAL NATIONAL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) PENNSYLVANIA 25-1623213 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , PA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(724) 539-3501 Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of“ large accelerated filer”, “accelerated filer”, and “smaller reporting company”in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer []Accelerated filer[] Non-accelerated filer []Smaller Reporting Company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []YES[X] NO Indicate the number of shares outstanding of each of the issuer's classes of common stock. CLASS OUTSTANDING AT November 1, 2010 Common Stock, $2 Par Value 2,860,953 Shares 1 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Page Consolidated Statements of Financial Condition 3 Consolidated Statements of Income 4 Consolidated Statements of Changes in Shareholders' Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations ITEM 3.Quantitative and Qualitative Disclosures about Market Risk ITEM 4.Controls and Procedures ITEM 4T.Controls and Procedures PART II - OTHER INFORMATION ITEM 1.Legal Proceedings ITEM 1A.Risk Factors 20 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds ITEM 3.Defaults Upon Senior Securities ITEM 4.Removed and Reserved ITEM 5.Other Information ITEM 6.Exhibits Signatures 2 COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share amounts) September 30, December 31, (unaudited) ASSETS Cash and due from banks $ $ Interest bearing deposits with banks 49 Total cash and cash equivalents Investment securities available for sale Restricted investment in bank stock Loans receivable Allowance for loan losses ) ) Net loans Premises and equipment, net Investment in life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits (all domestic): Non-interest bearing $ $ Interest bearing Total deposits Short-term borrowings Long-term borrowings Other liabilities Total liabilities Shareholders' equity: Common stock, par value $2 per share; 10,000,000 shares authorized; 3,600,000 issued; 2,860,953 shares outstanding in 2010 and 2009 Retained earnings Accumulated other comprehensive income Treasury stock, at cost, 739,047 shares in 2010 and 2009 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 COMMERCIAL NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollar amounts in thousands, except per share data) Three Months Nine Months Ended September 30 Ended September 30 (unaudited) (unaudited) INTEREST INCOME: Interest and fees on loans $ Interest and dividends on investments: Taxable Exempt from federal income taxes Other - 1 2 3 Total interest income INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 35 48 Interest on long-term borrowings 59 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER OPERATING INCOME: Asset management and trust income Service charges on deposit accounts Other service charges and fees Income from investment in life insurance Other income 42 50 Total other operating income OTHER OPERATING EXPENSES: Salaries and employee benefits Net occupancy Furniture and equipment expense Pennsylvania shares tax Legal and professional FDIC insurance 90 90 Other expenses Total other operating expenses INCOME BEFORE INCOME TAXES Income tax expense NET INCOME $ $ $ Average Shares Outstanding EARNINGS PER SHARE, BASIC $ Dividends Declared Per Share $ The accompanying notes are an integral part of these consolidated financial statements. 4 COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (dollars in thousands, except per share data) Accumulated Other Total Common Retained Treasury Comprehensive Shareholders’ Stock Earnings Stock Income Equity (unaudited) Balance at December 31, 2009 $ $ $ ) $ $ Comprehensive Income Net income - - - Other comprehensive gain, net of tax and reclassification adjustment: Unrealized net gains on securities - - - Total Comprehensive income Cash dividends declared $0.66 per share - ) - - ) Balance at September 30, 2010 $ $ $ ) $ $ Balance at December 31, 2008 $ $ $ ) $ $ Comprehensive Income Net income - - - Other comprehensive gain, net of tax: Unrealized net gains on securities - - - Total Comprehensive income Cash dividends declared $0.66 per share - ) - - ) Treasury shares purchased - - ) - ) Balance at September 30, 2009 $ $ $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) For Nine Months Ended September 30 OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss on sale of securities 5 - Amortization of intangibles 73 73 Net accretion of loans and securities ) ) Income from investment in life insurance ) ) Increase in other assets ) ) Decrease in other liabilities ) ) Net cash provided by operating activities INVESTING ACTIVITIES Purchase of securities ) ) Maturities and calls of securities Purchase of restricted investments in bank stock - ) Net decrease in loans Proceeds from sale of foreclosed real estate 2 4 Purchase of premises and equipment ) ) Net cash provided by (used in) investing activities ) FINANCING ACTIVITIES Net increase in deposits Net (decrease) increase in other short-term borrowings ) Maturities of long-term borrowings - ) Dividends paid ) ) Purchase of treasury stock - ) Net cash provided by (used in) financing activities ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of quarter $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income Taxes $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 COMMERCIAL NATIONAL FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 Note 1 Basis of Presentation The accompanying consolidated financial statements include the accounts of Commercial National Financial Corporation (the Corporation) and its wholly owned subsidiaries, Commercial Bank & Trust of PA (the “Bank”) and Ridge Properties, Inc. All material intercompany transactions have been eliminated. The accompanying unaudited consolidated interim financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information.However, they do not include all information and footnotes required by generally accepted accounting principles for complete financial statements and should be read in conjunction with the annual financial statements of the Corporation for the year ended December 31, 2009, including the notes thereto. In the opinion of management, the unaudited interim consolidated financial statements include all adjustments (consisting of only normal recurring adjustments) necessary for a fair statement of financial position as of September 30, 2010 and the results of operations for the three and nine-month period ended September 30, 2010 and 2009. The results of operations for the three and nine-months ended September 30, 2010 are not necessarily indicative of the results to be expected for the entire year. Reclassifications Certain comparative amounts for the prior year have been reclassified to conform to current year classifications.Such classifications had no effect on consolidated net income or changes in shareholders’ equity. Note 2Allowance for Loan Losses The provision for loan losses is the amount added to the allowance against which actual loan losses are charged. The amount of the provision is determined by management through an evaluation of the size and quality of the loan portfolio, economic conditions, concentrations of credit, recent loan loss trends, delinquencies and other risks inherent within the loan portfolio. The corporation did not record a provision for the nine-month period ended September 30, 2010 and 2009. Description of changes: (dollars in thousands) Allowance balance January 1 $ $ Provision charged to operating expenses 0 0 Recoveries on previously charged off loans 3 0 Loans charged off ) ) Allowance balance September 30 $ $ The following table presents a comparison of loan quality as of September 30, 2010 with that as of December 31, 2009. Cash payments received on non-accrual loans are recognized as interest income as long as the remaining balance of the loan is deemed to be fully collectible. When doubt exists as to the collectibility of a loan in non-accrual status, any payments received are applied to principal to the extent the doubt is eliminated. Once a loan is placed on non-accrual status, any unpaid interest is charged against income. At or For the Nine-months ended At or For the Year ended September 30, 2010 December 31, 2009 (dollars in thousands) Non-performing loans: Loans on non-accrual basis $ $ Past due loans > 90 days - - Renegotiated loans Total non-performing loans Foreclosed real estate Total non-performing assets $ $ 7 Note 3 - Securities The amortized cost and fair values of securities available for sale are as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In Thousands) September 30, 2010: Obligations of states and political subdivisions $ $ $
